83651: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-36068: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83651


Short Caption:SNYDER VS. DIST. CT. (SNYDER)Court:Supreme Court


Related Case(s):81887, 81887-COA, 82243, 82756, 82756-COA, 83029, 83029-COA, 83620


Lower Court Case(s):Elko Co. - Fourth Judicial District - DR-MD-17-757Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerRaymond Max Snyder
					In Proper Person
				


Real Party in InterestLauara Ann SnyderShawn B. Meador
							(Woodburn & Wedge)
						


RespondentAlvin R. Kacin


RespondentThe Fourth Judicial District Court of the State of Nevada, in and for the County of Elko





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/20/2021Filing FeeFiling Fee Paid. $250.00 from Raymond Max Snyder.  Check no. 106. (SC)


10/20/2021Petition/WritFiled Proper Person Petition for Writ.  Emergency Petition for Writ of Mandamus and/or in the Alternative Prohibition Pursuant to NRAP 21 and 27(E). (SC)21-30224




10/21/2021Notice/IncomingFiled Real Party in Interest Notice of Intention. (SC)21-30328




12/17/2021Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  JH/RP/LS  (SC)21-36068





Combined Case View